Broyles, P. J.
Since the adoption of the constitutional amendment of 1916 as to the jurisdiction of the Court of Appeals, a direct bill of exceptions thereto from a municipal court established under the amendment of 1912 (Acts 1912, p. 30) will not lie. This ruling applies to all cases pending in this court on writs of error from such municipal courts, irrespective of the time when the writ of error was sued out. Griffin v. Sisson, 146 Ga. 661 (92 S. E. 278). This court, therefore!, being without jurisdiction to hear and determine this case, the writ of error is Dismissed.

JenMns and Bloodworth, JJ., concur.